United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2995
                                     ___________

Pricillia S. Stiles,                 *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                           Submitted:    June 3, 1999

                                Filed: August 16, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Pricillia S. Stiles appeals from the final judgment entered in the District Court1
for the Western District of Arkansas, affirming the denial of disability insurance
benefits and supplemental security income. For reversal, appellant argues the denial
of benefits is not supported by substantial evidence because the Administrative Law


       1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Judge (ALJ): (1) failed to develop the record by not eliciting testimony concerning her
depression or requesting a psychological evaluation, (2) failed to consider evidence of
her impairments individually and in combination, (3) erred in discrediting her husband’s
testimony, and (4) erroneously relied on the Medical Vocational Guidelines (the
“grid”). For the reasons discussed below, we affirm.

       At a hearing before the ALJ, appellant testified that she suffers from arm,
shoulder, and neck problems, shortness of breath, depression, dizziness, and a hiatal
hernia. Following the hearing, the ALJ found that appellant’s depression was mild and
situational, and that the medical evidence did not support a finding of disability.
Considering the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.
1984), the ALJ discounted appellant’s subjective complaints of disabling pain, finding
them unsupported by the medical evidence and inconsistent with appellant’s testimony
about her daily schedule and the relief her treatment provided. The ALJ discredited
appellant’s husband’s testimony and concluded that, although appellant could not return
to her past relevant work, she retained the residual functional capacity to perform light
work.

      We conclude that substantial evidence in the record supports the ALJ’s decision.
See Bates v. Chater, 54 F.3d 529, 531-32 (8th Cir. 1995) (standard of review). First,
the ALJ followed the proper procedure in evaluating appellant’s mental impairments.
See Russell v. Sullivan, 950 F.2d 542, 544-45 (8th Cir. 1991); 20 C.F.R. § 404.1520a.
Second, the ALJ did consider appellant’s impairments in combination where he
separately discussed her individual impairments and concluded that the evidence as a
whole did not support a finding of disability. See Hajek v. Shalala, 30 F.3d 89, 92 (8th
Cir. 1994). Third, the ALJ stated proper reasons for discrediting appellant’s husband’s
testimony. See Lawrence v. Chater, 107 F.3d 674, 677 (8th Cir. 1997); Bates v.
Chater, 54 F.3d at 533. Last, the ALJ properly applied the grid after he discredited
appellant’s subjective complaints of pain for legally sufficient reasons. See Reed v.


                                          -2-
Sullivan, 988 F.2d 812, 816 (8th Cir. 1993); Carlock v. Sullivan, 902 F.2d 1341, 1343
(8th Cir. 1990).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-